Citation Nr: 0727121	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-02 765	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from February 1965 to 
September 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that in pertinent part denied service connection for 
PTSD.  Subsequently, the claims folder was transferred to the 
VA RO in Nashville, Tennessee.  

In March 2007, the appellant testified at a hearing before 
the undersigned Veterans Law Judge at the Nashville RO 
(Travel Board hearing).  A transcript of the hearing 
testimony is of record.  


FINDINGS OF FACT

1.  The veteran is a combat veteran.

2.  Competent medical evidence reflects a diagnosis of PTSD 
based on stressful combat incidents.  


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has not notified the veteran of the information and 
evidence needed to substantiate his PTSD claim.  While a 
remand would cure this defect, the decision below is 
favorable.  In these circumstances, another remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) include notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
appeal, because service connection is granted, the RO will 
issue a rating decision that implements the Board's decision.  
An initial disability rating for PTSD and an effective date 
for payment (if any) of compensation for that rating will be 
assigned.  The disability rating to be assigned will be in 
accordance with the rating criteria that will be provided 
with the rating decision.    

If the veteran is dissatisfied with either the disability 
rating or effective date that will be assigned by the RO, he 
is invited to submit a notice of disagreement in accordance 
with appeal instructions that will be issued with the rating 
decision.  Thus, unfair prejudice to the veteran will not 
result from the grant of service connection below.  

Service Connection for PTSD

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection for PTSD is subject to additional 
requirements, however.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2006); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

In the case of a combat veteran who alleges that a disease or 
injury is service connected, the burden of the veteran who 
seeks benefits for an allegedly service-connected disease or 
injury and who alleges that the disease or injury was 
incurred in or aggravated by combat service is lightened by 
38 U.S.C.A. § 1154(b).  That statute sets forth a three-step 
analysis.  First, it must be determined whether there is 
satisfactory, lay or other evidence of service incurrence or 
aggravation of such injury or disease.  Second, it must be 
determined whether the evidence is consistent with the 
circumstances, conditions, or hardships of such service.  If 
these two inquiries are met, the Secretary shall accept the 
veteran's evidence as sufficient proof of service connection, 
even if no official record of such incurrence exists.  If 
both of these inquiries are satisfied, a factual presumption 
arises that the alleged injury or disease is service 
connected.  Third, it must be determined whether the 
Government has met its burden of rebutting the presumption of 
service connection by "clear and convincing evidence to the 
contrary."  Collette v. Brown, 82 F.3d 389 (1996).  

The initial concern is whether the veteran is considered to 
be a combat veteran.  He has claimed that he participated in 
combat and that PTSD arose as a result of that combat.  His 
official personnel file (OPF) does not reflect that he earned 
a service decoration that would conclusively demonstrate 
participation in combat.  

Notations in the veteran's service medical records (SMRs) and 
OPF do suggest that he participated in combat, when 
considered along with his testimony.  He testified before the 
undersigned Veterans Law Judge in March 2007 that he served 
in Vietnam from late 1965 to early 1967.  He was stationed at 
Long Binh Army Base in Vietnam.  During his Vietnam tour, he 
was assigned to the 54th Ordnance Company as a guard and 
ammunition handler.  He testified that he performed night 
shift guard duty during his Vietnam tour.  While at Long 
Binh, the enemy attacked the munitions depot and caused 
multiple casualties.  The veteran was then assigned to a body 
bag detail.  He testified that this event occurred around 
Christmas 1965.  The second stressful event was a similar 
attack that occurred around Christmas 1966.  He recalled 
acquaintances whom were killed in the attacks.  

The corroborating evidence in the claims file includes the 
veteran's OPF, which reveals that he was assigned to an 
ordnance battalion.  In July 1968, an Army chaplain reported 
that the veteran's conduct as a soldier had deteriorated 
since his return from Vietnam.  

Service medical records (SMRs) reflect that the veteran was 
sound at entry in 1965.  In 1966, he was seen at the 93rd 
Evac Hospital, APO 96227.  APO 96227 is the zip code for Long 
Binh Army Base.  On June 23, 1966, an ear-nose-throat (ENT) 
physician noted that a rifle had fired near the veteran's 
left ear causing some damage and that the veteran was "on 
guard" at the time.  An SMR dated in August 1967 (after his 
Vietnam tour) notes, "Pt contracted malaria while in RVN.  
Also caught a piece of shrapnel in head in RVN."  

In May 1968, the veteran underwent a separation physical 
examination.  He completed a medical history questionnaire, 
checking "yes" to: frequent trouble sleeping; frequent or 
terrifying nightmares; depression or excessive worry; loss or 
memory or amnesia; and, nervous trouble of any sort.  The 
physician who completed the examination report noted that the 
veteran was psychiatrically abnormal due to emotional 
instability and recommended an administrative separation.  

Research performed at the Board reflects that hostile forces 
attacked the Third Ordnance Battalion Ammunition Supply Depot 
at Long Binh in October 1966, November 1966, December 1966, 
and February 1967.  The February 1967 event was a major 
sabotage attack.  

VAOPGCPREC 12-99 indicates that there is no statutory or 
regulatory limitation on the types of evidence that may be 
used in any case to support a finding that a veteran engaged 
in combat with the enemy.  According to VAOPGCPREC 12-99, the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b) requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of that 
statute or any VA regulation suggests a more specific 
definition.  

VAOPGCPREC 12-99 also states that the benefit-of-the-doubt 
rule in 38 U.S.C.A. § 5107(b) applies to determinations of 
whether a veteran engaged in combat with the enemy for 
purposes of 38 U.S.C. § 1154(b) in the same manner as it 
applies to any other determination material to resolution of 
a claim for VA benefits.  VA must evaluate the credibility 
and probative value of all pertinent evidence of record and 
determine whether there is an approximate balance of positive 
and negative evidence or whether the evidence preponderates 
either for or against a finding that the veteran engaged in 
combat.  If there is an approximate balance of positive and 
negative evidence, the issue must be resolved in the 
veteran's favor.  See 38 C.F.R. § 3.102 (2006).

While there is independent corroboration of attacks at Long 
Binh during the veteran's tour of duty there, these do not 
document the veteran's personal involvement.  Proof of 
personal involvement is unnecessary, however.  In Pentecost 
v. Principi, 16 Vet. App. 124, 129 (2002), the Court pointed 
out that corroboration of every detail of a stressor under 
such circumstances, such as the veteran's own personal 
involvement, is not necessary.  Also see Suozzi v. Brown, 
10 Vet. App. 307 (1997).  Thus, the above medical and other 
information tends to corroborate or support the veteran's 
claim of combat.  

The second concern is whether the veteran has PTSD.  The 
claims file contains numerous diagnoses and assessments of 
PTSD and other mental disorders.  In December 2001, a VA 
treating psychiatrist succinctly stated, "In my best medical 
opinion-the patient's PTSD is a direct result of his wartime 
trauma.  At the time of discharge from the Army-in my best 
medical opinion-the patient was already suffering from 
PTSD."  

Thus, a PTSD diagnosis has been given.  The diagnosis assumes 
that the veteran participated in combat and experienced 
specific combat-related stressors.  38 C.F.R. §§ 3.304(f), 
4.125; West (Carlton) v. Brown, 7 Vet. App. 70, 79 (1994).  
Because the evidence favors the claim, the Board will grant 
service connection.  


ORDER

Service connection for PTSD is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


